Citation Nr: 1039774	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability due to 
asbestos exposure.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a disability manifested 
by right lower chest pain. 

5.  Entitlement to service connection for a disability of the 
gall bladder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Roanoke, Virginia RO now has jurisdiction in 
this matter. 

The issue of entitlement to service connection for tinnitus was 
included in the Veteran's notice of disagreement and in the May 
2007 statement of the case.  However, the Veteran did not include 
this issue in the July 2007 substantive appeal, and it is not 
before the Board. 

The Veteran appeared at a hearing before the undersigned 
Veterans' Law Judge in July 2010.  A transcript of this hearing 
is contained in the claims folder.  At this hearing, the Veteran 
submitted additional medical records as evidence in her appeal.  
She has waived initial RO review of this material.  

The issues of entitlement to service connection for a disability 
manifested by right lower chest pain and a disability of the gall 
bladder are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss as defined 
by VA regulation. 

2.  The Veteran does not have a current disability attributable 
to asbestos exposure. 

3.  The Veteran has provided credible evidence of a left wrist 
injury during service that is supported by medical evidence, and 
a diagnosis of a chronic left wrist disability was made prior to 
discharge from service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have a disability as a result of 
asbestos exposure during active service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2009).

3.  With resolution of reasonable doubt in the appellant's favor, 
a chronic left wrist disability was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in October 
2009 that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Dingess and Pelegrini.  

Unfortunately, the October 2009 letter was not sent to the 
Veteran until after the initial adjudication of her claims.  
However, this has not resulted in any harm to her appeal, as her 
claims were readjudicated in December 2009 after the receipt of 
proper notification.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The Board concludes that the duty to notify has been 
met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have also been 
obtained.  She was afforded appropriate VA examinations in May 
2005.  The Veteran provided testimony in her claims at the July 
2010 hearing.  There is no indication that there is any relevant 
evidence outstanding in these claims, and the Board will proceed 
with consideration of the Veteran's appeals.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

If organic diseases of the nervous system such as sensorineural 
hearing loss become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed to 
have been incurred during active service, even though there is no 
evidence of hearing loss during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The Veteran contends that she has developed hearing loss as a 
result of active service.  She notes that she served both as a 
pilot and around the flight line, where she was exposed to engine 
noise and other acoustic trauma.  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall not 
be established when hearing status meets pure tone and speech 
recognition criteria.  Hearing status will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Board finds that the Veteran's reports of 
exposure to acoustic trauma during service are both competent and 
credible.  Acoustic trauma due to jet engine noise is consistent 
with service as an Air Force pilot.  

However, there is absolutely no evidence that the Veteran has or 
has ever had hearing loss as defined by 38 C.F.R. § 3.385.  

The Veteran's service treatment records are contained in the 
claims folder.  These show that she was afforded hearing 
examinations on many occasions during her 20 years of active 
duty.  However, there is not a single examination on which at 
least three of the relevant frequencies had auditory thresholds 
of 26 decibels or more; or one auditory threshold of 40 or more; 
or speech recognition scores of 94% or less.  

In addition, the Veteran was provided with a VA auditory 
examination in May 2005, which was just prior to her discharge 
from service.  This examination showed that the Veteran had 
auditory thresholds of 5, 5, 0, 0, and 5 decibels for the right 
ear at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  
The left ear had auditory thresholds of 5, 0, 5, 10, and 35 
decibels at these same frequencies.  Speech recognition scores 
were 100 percent in each ear.  

The Board notes that a claimant must have the disability at time 
of application for VA benefits and not merely have findings in 
service potentially indicative of the claimed disability.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, although the Board does not dispute that the 
Veteran was exposed to acoustic trauma during service, no 
evidence has been submitted that it has resulted in hearing loss 
as defined by VA regulation.  Therefore, as there is no current 
disability, the first Shedden element has not been met, and there 
is no basis for a grant of service connection.  If the Veteran is 
unfortunate enough to have her perceived hearing loss deteriorate 
to such a degree that it eventually meets the requirements of 
38 C.F.R. § 3.385, then she should submit a new claim at that 
time.  


Asbestos Exposure

The Veteran contends that she was exposed to asbestos while 
stationed at an Air Force base during active service.  She later 
returned to this base during renovations and learned that the 
insulation had included asbestos.  

As with the Veteran's contentions regarding acoustic trauma 
during service, the Board finds her testimony concerning some 
exposure to asbestos to be credible.  Therefore, for the purpose 
of this decision the Board will find that she had some exposure 
to asbestos during service.  

However, the Board notes that mere exposure to a substance, 
including asbestos, is not a disability.  There must be some 
residual disease or injury as a result of this exposure.  In this 
case, there is no evidence of such a disability.  

The Veteran's service treatment records have been thoroughly 
examined, and there is no evidence of a lung disability, much 
less a lung disability or other disability that is attributable 
to asbestos exposure.  

In addition, the Veteran was provided with a VA examination in 
May 2005.  The respiratory system was clear to percussion and 
auscultation, and there was no significant chest wall tenderness.  
The examiner did not provide a diagnosis of a lung disability.  
No other evidence has been presented to show that the Veteran has 
a current lung disability.  Finally, the Veteran appeared to 
signify her agreement at the July 2010 hearing that she did not 
have a current lung disability for which service connection could 
be granted, but instead wanted to stress that she had been 
exposed to asbestos, and that the RO was mistaken for stating 
that she had never been exposed.  

The Board concludes that as there is no current disability, the 
first Shedden element has not been met, and there is no basis for 
a grant of service connection.  If the Veteran is unfortunate 
enough to ever develop a lung disability or other disease as a 
result of asbestos exposure, then she is invited to submit 
evidence of such a disability and reopen her claim at that time.  

Left Wrist

The Veteran contends that she has a left wrist disability as a 
result of an injury sustained during active service.  She argues 
that she injured her left wrist in the same 1991 fall in which 
she injured her service connected right wrist.  She states that 
the right wrist injury was worse and required surgery, and as a 
consequence her left wrist was overlooked.  

The service treatment records are negative for an injury to the 
left wrist at the time of her injury to the right wrist.  The 
remaining service treatment records are negative for complaints, 
injury or treatment regarding the left wrist until March 2005.  
At that time, the Veteran noted on a Report of Medical Assessment 
that she had injured her left wrist at the same time she injured 
her right wrist.  She reported that both wrists had been 
hyperextended and were painful.  

The Veteran provided testimony regarding the 1991 injury at the 
July 2010 hearing.  She also testified that she has experienced 
pain and limitations of the left wrist since that time.  

The May 2005 VA examination noted mild focal tenderness over the 
dorsum of the left wrist without edema or deformity.  Decrease in 
range of motion was not noted, but an increase in pain was shown 
on repetitive motion testing.  The diagnosis was of a chronic 
sprain of the left wrist.  

An X-ray study of the left wrist was also obtained in May 2005.  
This revealed a mild widening of the scapholunate joint, which 
the examiner noted can be associated with a scapholunate ligament 
injury.  The Board notes that there was also widening of the 
scapholunate joint of the service connected right wrist, which 
the examiner also stated suggested ligamental injury.  
Unfortunately, the examiner did not provide an opinion as to 
whether or not the injury claimed to have occurred in 1991 to the 
left wrist may have caused the current X-ray changes with chronic 
sprain of the right wrist.  

The Board finds that entitlement to service connection for a left 
wrist disability is reasonably warranted.  The Board notes that 
the Veteran's testimony as to how she injured her left wrist at 
the same time she injured her right wrist is both competent and 
credible.  She is also competent and credible to report continued 
problems with her left wrist since the injury.  

Most importantly, the Board notes that the May 2005 VA 
examination was conducted two months prior to the Veteran's 
discharge from active service.  The X-ray findings were 
indicative of a past injury to the left wrist ligaments, and were 
nearly identical to the X-ray findings for the right wrist.  This 
tends to support the credibility of the Veteran as to her 
contention that her left wrist was injured at the same time as 
the right.  The examiner diagnosed chronic wrist sprain.  The 
Board finds that as there is competent and credible evidence from 
the Veteran of a left wrist injury during service, X-ray evidence 
obtained prior to discharge that supports this evidence, and a 
diagnosis of a chronic left wrist disability prior to discharge 
from service, entitlement to service connection for a chronic 
sprain of the left wrist is warranted, with resolution of 
reasonable doubt in her favor.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied. 

Entitlement to service connection for asbestos exposure is 
denied. 

Entitlement to service connection for a chronic left wrist 
disability is granted. 


REMAND

The Veteran contends that she has developed a gallbladder 
disability as a result of active service.  She notes that she had 
various complaints and symptoms during service that led to tests 
to see whether or not she had a gallbladder problem.  Although 
these tests were negative, her symptoms continued after 
discharge, and she eventually underwent surgery to remove the 
gallbladder three years after discharge.  The Veteran further 
notes that she was examined for pain in the area of the right 
lower chest during service.  She is unsure if this pain is the 
result of her gallbladder or if it represents a disability 
independent of her gallbladder problems. 

The service treatment records show that the Veteran had 
complaints that led to a gallbladder ultrasound in August 1986.  
The findings were normal.  She experienced right upper quadrant 
pain in February 1999.  Gallbladder tests were negative, and she 
was diagnosed with acute cholecystitis.  

The May 2005 VA examination noted the Veteran's history of 
complaints possibly related to the gall bladder.  However, the 
examiner determined that there was no objective evidence to 
justify the diagnosis of gall bladder disease.  

Since May 2005, the medical records and testimony show that the 
Veteran underwent surgery to remove the gallbladder in December 
2008.  

The Veteran has not been provided with a VA examination since the 
December 2008 surgery in order to determine whether or not the 
gallbladder disability for which she was treated in 2008 is 
related to the symptoms she experienced during active service.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the Veteran has now been confirmed as having a 
gallbladder disability.  There are also symptoms of the 
disability that may be associated with active service.  However, 
there is no medical opinion as to whether or not the gallbladder 
surgery that was required in 2008 was related to the symptoms 
experienced by the Veteran during service.  Therefore, the Board 
finds that an additional examination is required in order to 
obtain this opinion.  

As for the Veteran's contentions of a disability involving pain 
in the right upper quadrant, the Board notes that this has 
historically been associated with the symptoms that were believed 
to be the result of gallbladder disease.  On the other hand, the 
Veteran has testified that her pain has continued even after the 
removal of the gall bladder.  The Board finds that the claim for 
a disability due to pain in the right lower chest is inextricably 
intertwined with the claim for service connection for a 
gallbladder disability.  Therefore, these claims must be 
considered at the same time.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by a qualified examiner to 
determine the nature and severity of her 
gallbladder disability and her pain of the 
right lower chest.  The claims folder must 
be made available to the examiner for 
review in conjunction with the examination, 
and the examination report should note that 
it has been reviewed.  All indicated tests 
and studies should be conducted.  After 
completion of the examination and review of 
the record, the examiner should attempt to 
express the following opinions: 
a) Is it as likely as not (50 percent 
probability or more) that the gallbladder 
disability that that led to the removal of 
the Veteran's gallbladder in December 2008 
was incurred due to active service?  In 
other words, were the symptoms present in 
service an early manifestation of the 
disease that eventually led to the removal 
of the gallbladder?
b) Does the Veteran have a disability of 
the lower right chest/right upper quadrant 
that is separate and distinct from her 
gallbladder disability?  If so, what is the 
diagnosis of this disability?
c) If the Veteran is determined to have a 
diagnosable disability of the lower right 
chest/right upper quadrant, is it as likely 
as not that this disability was incurred 
due to active service?  Is it as likely as 
not that this disability was incurred or 
aggravated by gallbladder disease? 
The reasons and bases for all opinions 
should be provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


